     Case 2:19-cv-01729-KJD-DJA Document 10 Filed 12/04/20 Page 1 of 1



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     CLYDE LEWIS also known as                              Case No. 2:19-cv-01729-KJD-DJA
      LOUIS RANDOLPH,
4                                                                           ORDER
                                              Plaintiff
5
             v.
6
      JAMES DZURENDA et al.,
7
                                         Defendants
8
9
10   I.     DISCUSSION

11          Plaintiff seeks an extension of time to file his first amended complaint due to the

12   current COVID-19 lockdown restrictions and a backlog with inmate requests at the law

13   library. (ECF No. 9). The Court grants the motion for extension of time. Plaintiff shall file

14   his first amended complaint on or before Wednesday, December 23, 2020. If Plaintiff

15   fails to file a timely first amended complaint, this action will be subject to dismissal without

16   prejudice. (See ECF No. 4 at 12).

17   II.    CONCLUSION

18          For the foregoing reasons, it is ordered that the motion for extension of time (ECF

19   No. 9) is granted.

20          It is further ordered that Plaintiff shall file his first amended complaint on or before

21   Wednesday, December 23, 2020.

22          It is further ordered that, if Plaintiff fails to timely file his first amended complaint,

23   this action will be subject to dismissal without prejudice.

24          DATED this 4th day of December 2020.

25
26                                               UNITED STATES MAGISTRATE JUDGE
27
28
